Citation Nr: 0407523	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1971.  He died in February 2002 and the appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September August 2002 rating 
decision issued in October 2002 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for the cause of the veteran's 
death and basic eligibility to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  

In October 2003, the appellant testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the transcript is associated with the record.  Her 
daughter, S. H., was an observer at the hearing.
 
In a May 2002 VA Form 21-4138, the appellant appears to have 
raised a claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(2003).  This issue is referred to the RO for clarification 
and appropriate action.

The case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.




REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The RO has provided the appellant with the regulations 
implementing the VCAA.  But the RO will need to provide her 
with specific information concerning what additional 
information she needs to submit to establish entitlement to 
service connection for cause of the veteran's death and what 
information VA will attempt to obtain as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO must provide the appellant with such 
information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has Type 
II diabetes mellitus shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2003).  The VA General Counsel 
has determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service at an air force base in 
Thailand, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  

The veteran died in February 2002 from MRSA sepsis, secondary 
to aspiration pneumonia due to coronary artery disease (CAD), 
cardiovascular accident (CVA) and asbestosis.  At the time of 
his death, the veteran was service connected for hearing loss 
and dumping syndrome, post-operative peptic ulcer disease.  

The appellant contends that the veteran served in Vietnam, 
that his diabetes is due to exposure to Agent Orange, an 
herbicide, and that diabetes was the underlying cause of the 
CAD and CVA, which caused his demise.  Alternatively, she 
claims that his diabetes/heart disease was a result of 
stomach surgery performed in 1967 at Wright Patterson Air 
Force Base Hospital.

The Board notes that the duty to assist includes obtaining 
pertinent service personnel records, service medical records, 
and VA and non-VA medical records when necessary for an 
adequate determination.  At her hearing and in VA Forms 21-
4142 and 21-4138 dated in September 2003, the appellant asked 
the VA to obtain copies of the records for the veteran's 1967 
stomach surgery, Houston VA Medical Center (VAMC) records and 
copies of the personnel records showing temporary duty (TDY) 
assignments, while he was stationed in Thailand from November 
1970 to November 1971.  

The Board notes that in a July 2001 response to a request for 
the veteran's medical records, the Wright Patterson Air Force 
Base Hospital noted that no outpatient or inpatient records 
could be located for the veteran.  Moreover, in January 2002, 
the RO received copies of the veteran's personnel records 
from the National Personnel Records Center, but there are no 
records showing that the veteran was on TDY in Vietnam while 
stationed in Thailand.  The Board is unaware of additional 
available records, other than Houston VAMC treatment records 
and private treatment records from Dr. David Buescher from 
May 1998 to January 2002 that need to be sought.  Where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  The Board feels, however, that another attempt 
should be made by the RO to obtain any missing treatment 
records.  On remand, the RO should ask the appellant again to 
identify and sign releases for health care providers that 
treated the veteran for diabetes and stomach and heart 
disorders since November 1971 and should obtain missing non-
VA and VA treatment records.  The Board reminds the appellant 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers that treated the veteran for 
diabetes and stomach and heart disorders 
from November 1971 to the present.  The 
RO should attempt to obtain records from 
each health care provider she identifies 
and indicates may still have records 
available, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from David C. 
Buescher, M.D. and from the Houston VA 
Medical Center.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)), and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In particular, the RO should 
inform the appellant of the type of 
evidence required from her to 
substantiate her claim.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on appeal.

3.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
the cause of the veteran's death, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law 
and to further develop her claim.  No action by the appellant 
is required until she receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




